IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MULBERRY SQUARE ELDER CARE                : No. 546 MAL 2018
AND REHABILITATION CENTER,                :
                                          :
                   Petitioner             : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
DEPARTMENT OF HUMAN SERVICES,             :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.